Citation Nr: 1108300	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-41 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to September 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2009 by the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).

In addition, the Board notes the Veteran is currently service-connected for bilateral pes planus with plantar fasciitis and heel spur syndrome.

The issues of entitlement to service connection for a right knee disability and left ankle disability, both to include as secondary to service-connected bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's does not have a right ankle disability, secondary to his service-connected bilateral pes planus, related to service, or otherwise.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right ankle disability, to include secondary to service-connected bilateral pes planus, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103A (West 2002 & West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2008, the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2008 letter also provided notice pursuant to Dingess/Hartman. 

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the right ankle disability on both direct and secondary bases.

According to the Veteran's in-service treatment records, he was treated for pes planus, plantar fasciitis, and heel spurs.  However, there were no complaints or treatment for a right ankle disability or other ankle injury.  In addition, the Veteran's September 2000 separation examination does not report any abnormal ankle conditions. 

Post-service treatment records indicate the Veteran reported bilateral ankle pain.  In April 2008, a VA physical stated the Veteran's "right ankle discomfort is probably due to his pes planus." 

In October 2008, the Veteran was afforded a VA examination.  The Veteran stated his ankle pain started in service.  A physical examination revealed a range of motion of 20 degrees of dorsiflexion bilaterally.  The plantar flexion was 45 degrees bilaterally.  There was no additional loss of motion on repetitive use bilaterally for both dorsiflexion and plantar flexion.  The VA examiner concluded the right ankle was normal but acknowledged pain and decreased mobility.

In February 2009, an addendum to the October 2008 VA examination was submitted that stated the VA examiner found the ankle exam to be normal and "[t]herefore, the rational for not connection the conditions would be there is no medical evidence of pathology for which to connect... Thus, there is no condition for service connection." 

Based on the evidence of record the Veteran is not entitled to service connection for a right ankle disability, both directly and secondary to service connected bilateral pes planus. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no evidence the of a current right ankle disability.  Therefore, the Board must deny the Veteran's claim for entitlement to service connection for right ankle disability, to include secondary to service-connected pes planus, as there is no indication the Veteran has been diagnosed with or received treatment for a right ankle disability. 

The Board acknowledges the VA physician's April 2008 statement that the Veteran's right ankle pain was probably due to his pes planus condition.  However, the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of the right ankle can be attributed, there is no basis to find a right ankle disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes the Veteran's arguments that his right ankle disability is related to his pes planus.  However, despite his claims, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.

Based on a lack of complaint and treatment for a right ankle disability during service, normal findings at separation, and, most importantly, a lack of a current condition, the evidence for the Veteran's claim for service connection for the right ankles, directly, and secondary to service-connected bilateral pes planus, is outweighed by the countervailing evidence.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

The Veteran and his representative contend, in substance, that the Veteran's right knee and left ankle disabilities are secondary to his service-connected pes planus.

As stated above, service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for disability shown to be proximately due to, or the result of, a service- connected disorder or for the degree of additional disability resulting from aggravation of a non service- connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's claim was denied by the RO in the February 2009 appealed rating decision based on an October 2008 VA examination finding that while the Veteran experienced pain, there was no right knee or left ankle disabilities.

However, according the Veteran's post-service VA treatment records, a December 2007 X-ray of the right knee revealed that "[a] patellar spur extends into the quadricept tendon.  There is no evidence of a fracture or dislocation.  The soft tissue structures are unremarkable.  No other [degenerative] changes recognized." 

In addition, a January 2008 VA treatment record reported the Veteran's left ankle showed spurring on the medial side.  In April 2008, a VA physical stated the Veteran's left medial ankle pain is due to his medial melleolar spurring.

Given that there is X-ray evidence suggesting possible right knee and left ankle disabilities, the Board finds that an addendum to the February 2009 VA examination is necessary to determine any right knee or left ankle conditions exists and if so, if it may be a result of the Veteran's active military service or his service-connected pes planus. 

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the February 2009 examination, (or if unavailable, to another appropriate VA reviewer).  

In an addendum, the examiner should identify any right knee and/or left ankle disabilities, specifically addressing the X-ray findings discussed above, and render an opinion as to whether any current disability is at least as likely as not related to (or was aggravated by) his military service and/or whether it (they) is (are( related to the Veteran's service-connected bilateral pes planus.  

The claims file should be provided to the examiner and such should be acknowledged.  Rationale for the opinion rendered should be provided.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.

2. Thereafter, the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


